Marshall, Presiding Justice,
dissenting.
In this case, it is critical to note the trial judge found that Jeanette Villaruz’s son failed to deliver the summons and complaint to her, or to notify her of it, until after the default judgment was rendered. However, the trial judge went on to conclude that this does *147not constitute grounds in equity for setting aside the default judgment. Given the trial judge’s finding, I must disagree with his conclusion, as a matter of equity and even as a matter of constitutional law.
Substituted service of process on a person of suitable age and discretion residing with the defendant, as opposed to personal service on the defendant, is not uncommon. See 62 AmJur2d 777, Process, §§ 69 et seq., 99 et seq. OCGA § 9-11-4 (d)(7) (Code Ann. § 81A-104), which is the Georgia statutory provision authorizing such service, finds counterparts in the rules of other states and in the federal rules. See Van Buren v. Glasco, 27 N. C. App. 1 (217 SE2d 579, 91 ALR3d 820) (1975); Horn v. Intelectron Corp., 294 FSupp. 1153 (S.D.N.Y. 1968); and Rooks v. American Brass Co., 263 F2d 166 (6th Cir. 1959).
This form of substituted service provides a useful means of obtaining personal jurisdiction over a resident defendant who has absconded from the state or who has kept himself beyond the reach of process servers. However, at least until this court’s decision today, the courts have not allowed this form of service to be used as a trap for the unwary. Thus, in those cases in which this form of substituted service was upheld, there was a finding that the person who was actually served delivered the complaint to the defendant or notified the defendant of it. Trammel v. Nat. Bank of Ga., 159 Ga. App. 850 (1) (285 SE2d 590) (1981); Williams v. Mella, 138 Ga. App. 60 (225 SE2d 501) (1976). Where the person served did not do this, it has been held that such person was not of suitable age and discretion or did not actually reside with the defendant. Thompson v. Lagerquist, 232 Ga. 75 (205 SE2d 267) (1974); Mahone v. Marshall Furniture Co., 142 Ga. App. 242 (235 SE2d 672) (1977). Where this form of substituted service was employed and the defendant who did not respond to the complaint did not obtain actual notice of it, it has also been held that the defendant could not set aside the default judgment because of some equitable bar operating against the defendant, i.e., laches. Day v. United Securities Corp., 272 A2d 448 (DCCA 1970).
Where, however, as here, the defendant was not personally served with the complaint, did not receive actual notice of it, and was not chargeable with any conduct barring equitable relief, it has been held that the default judgment should be set aside in equity and the case heard on the merits. Horn v. Intelectron Corp., supra; Rooks v. American Brass Co., supra. Otherwise, we are allowing a plaintiff to hold a defendant liable for a personal-money judgment, notwithstanding that: (1) the defendant was not personally served with process, although there has been no showing that she could not have been; and (2) substituted service of process did not result in the defendant’s being given notice and an opportunity to be heard. Prior *148cases have given OCGA § 9-11-4 (d) (7) (Code Ann. § 81A-104) a strict construction, on the ground that notice is the very bedrock of due process. Thompson v. Lagerquist, supra. See also Benton v. Modern Finance &c. Co., 244 Ga. 533 (261 SE2d 359) (1979); Pelletier v. Northbrook Garden Apts., 233 Ga. 208 (210 SE2d 722) (1974); Piggly-Wiggly Ga. Co. v. May Investing Corp., 189 Ga. 477 (6 SE2d 579, 126 ALR 1465) (1939).
I respectfully dissent, because I think that the majority opinion, contrary to prior Georgia case law, puts a chink in that foundation today.